Earl Warren: Number 47 Arthur A. Arnhold et al., Petitioners, versus United States of America. Mr. Ferguson.
William H. Ferguson: If Your Honors please. The petitioners here are 23 families who reside in or near the town of Forks, Washington, this Northwest Corner to the State of Washington, and seven insurance companies who are subrogees for damages to homes and personal property destroyed by this forest fire as you've heard about in case 47. The action here was brought against the respondent, United States against the Port Angeles and Western Railroad and against Fibreboard Products Company as joint tortfeasors. The case against the other joint tortfeasors is at issue in the District Court in Seattle awaiting outcome to this appeal. The complaint charges the Railroad with negligence in connection with the origin of the fire, charges Fibreboard with negligence in connection with the escape of the fire on September 20th and charges the respondent here with a series of negligent and concurrently negligent acts, 17 in all in connection with the origin, spread and final escape of the fire. Those allegations are found in the record on pages 15 to 18 inclusive.
William J. Brennan, Jr.: Do they differ Mr. Ferguson on the -- from the (Voice Overlap) --
William H. Ferguson: Not -- not in great detail. In general, they are approximately the same. They might -- might --
William J. Brennan, Jr.: Inclusive of the arrangement with the --
William H. Ferguson: Of facts and present claims, yes, Your Honor. The appeal here is to review a judgment on the pleadings there having been an answer filed by the Government in this case which was filed before the decision in the Dalehite case I might say, and then a judgment granted on the pleadings after the decision came down in the Dalehite case which a lower court decision was affirmed in the Ninth Circuit. The petitioners here joined in and adopt the argument by Mr. Marion in Case Number 45. The complaint here briefly alleges that the fire started in the area owned by the United States. That the United States knew at the time of the combustible herbage, and old and rotten tires and had the right to abate the same but failed to require the abatement. The answer of the Government admits that it was the owner and alleges it notified the Railroad to remove these combustibles. The complaint also alleged that the U.S. both sold and traded in timber for a profit and managed and cared for its timberland where the fire started. The answer admits all of that allegation except it denied it acted for a profit. Now, the Government filed a cross-complaint in this case. They asked judgment over against the Railroad for everything found to be due to these petitioners. They asked for a judgment against the Railroad for $1,318,000 for lost timber. They asked for a judgment of $104,458 for wildlife and $140,070 for fighting the fire. This is not a noble or an unprecedented action in the State of Washington. The State of Washington's and Oregon, four states, there had been numerous cases of this sort. Private individuals, private corporations and municipal corporations if you please, have been held liable under the exact state of facts set out in these -- in this complaint. These cases and by the way the case law has been pretty well codified in Washington and also in Oregon today, these cases hold that there is a duty on a landowner to keep his premises in such condition as not to invite fire. And secondly, that if a fire does result from any cause, this includes trespassers from any cause, then the landowner must use due care to ex -- due care to extinguish this fire. There's a series of statutes -- that -- that are codified these rules of due care which are set out in our -- in the appendix of our brief. Now, counsel for the Government never has answered the question that Mr. Marion posed in this Court and in the Circuit Court. He answered it this way that the -- under the Circuit Court's findings, there wouldn't be any liability. I -- I'm going to come to that and I will call Your Honor's attention to it before the time. Counsel for the Government does not comment on or seek to distinguish these cases but says that they involve facts where the defendant was at fault in the origin of the fire or was owner of the land when the fire occurred. In general, that is a correct statement but it is precisely the situation presented in our pleadings. We contend that the Government was at fault in connection with the origin of the fire and we contend and plead that the Government was the owner of the property where the fire started. In addition, we have cited on pages 22 and 23 of the opening brief the case called Great Northern versus Oakley which was a case where a fire started on lands of another. It swept over the land that a receiver of a bankrupt company had a contract obligation to a big sludge. The Washington Court held in that case and has never been overruled that even though the fire did not start through any fault of the defendant or on lands owned by him, he had a right to abate this last confounded, commensurate duty on him to abate. Under the Washington Law cited in our brief and there's about 15 pages, the early part of our brief covering Washington Law in this subject. The Washington Law pertaining to a private landowner, the Washington Law pertaining to a municipal corporation, mind you, if the municipal corporation is dealing with its own lands. And a law pertaining the Washington cases, and there's two of them, where the fire has been started and controlled and managed by a fire warden, state fire warden, and in all of those instances appears in our brief, they have held the landowner liable. Under Washington Law --
Speaker: Is that -- is that by statute?
William H. Ferguson: That -- that is by statute and case law both, that's by statute and the statutes are set out.
Speaker: In -- in your brief?
William H. Ferguson: In our opening brief and the appendix. Under Washington Law, Rayonier or any private person would be liable under the facts pleaded. It's also clear that the town of Forks where these petitioners reside because this fire went to the town, burned about half the town and the wind blew -- wind blew -- changed directions at that time and saved the other half of the town. It's also clear that the town of Forks, that the town of Forks had owned the land where this fire had originally started six weeks before the catastrophe. The town of Forks would have been liable under these laws of -- that are -- the decisions of the States of Washington on (Inaudible). And that would be true even if the -- if the forest ranger here, Mr. Floe, had been a fire chief of that city and there we cite some fire chief cases with where a particularly one in the City of Toledo case where the -- that which happened in Oregon where the fire chief was in charge of the fire and the fire burned some third party buildings. So, we say to Your Honors that no matter how you compare this, whether you compare with a private individual, a private corporation or a municipal corporation, if you're going to use that test, the Government would be liable. Now the Government in the -- in an effort to avoid the effect of these decisions, takes the position that was a helpless Serbian owner under the Right of Way Act of 1875. This assumption is unwarranted where the complaint alleges and the answer admits ownership, control and unrestricted access. It is also unwarranted where this Court has previously held that a railroad can neither obtain a right of way across forest service lands that could not obtain a right -- a right of way across forest service lands under the 1875 Act. And I'm calling Your Honors attention to Chicago and Milwaukee versus United States, 244 U.S. at 351 which is in our opening brief on page 55. It is also contrary to the actual fact. The Government is asking this Court to adopt the Municipal Corporation Doctrine of Non-Liability for Fire Fighting as a judicially created exception of the Tort Claims Act. The Court should not adopt this theory for the following reasons. (1) Congress was aware of this liability whether they elected not to make a special exception. On pages 32 and 33 of our opening brief, we have listed a number of private bills where the -- where prior to the Tort Claims Act, Congress had acted to relieve negligence of the Government employees (Inaudible). In addition to that, Congress knew of the Bloedel Donovan versus United States case in the Court of Claims which this Court denied certiorari to which happened some -- just nine years to almost to the day before this fire in the same area, with the same ranger, under almost identical fire conditions and the Government was held liable in that case for the negligence of this same ranger. As this Court pointed out also in the Indian Towing case, the Federal Tort Claims Act touched the ground from under that doctrine. It is not self-defeating by covertly embedding the casuistries of municipal liability for torts. And thirdly, the Government has sought in the past and here seeks the status of a private person, in other words the Government here is not acting as a municipal corporation putting out a fire and not charging anybody for it in the complaint which is part of the record here to their answer in the cross-complaint, they are suing the Railroad for among other things that caused to putting this fire out. They have also in the Chesapeake, Ohio case and the Spokane International Railroad case, both of which are cited in the brief sued others for the cause of putting out the fire. This Court --
Felix Frankfurter: Do you really -- really -- that advances the argument?
William H. Ferguson: I do --
Felix Frankfurter: The Government -- the Government charges the cost of having adopted this (Inaudible) that the Government charges for filing to the (Inaudible) That doesn't make those agencies (Inaudible) the Government, that hasn't put him in the business to the sense for the businessman in business.
William H. Ferguson: Well, Mr. Justice Frankfurter, this Court said in the Yellow Cab Case, 340 U.S. 543, that if the Government could sue a joint tortfeasor for contribution, it was liable to a joint tortfeasor for contribution. And my only point is this, Your Honor.
Felix Frankfurter: I'm not denying you conclusion.
William H. Ferguson: I -- I'm not --
Felix Frankfurter: (Inaudible) -- I don't like to have a bad reading for those conclusions.
William H. Ferguson: My -- my position is this Your Honor, that if they are -- they are a private party when they want to bring this suit for damage to their timber or for fire fighting, they are not a public fireman when they are on the other side of a lawsuit, they've got to be (Inaudible).
Speaker: What -- what is the statute to rely on, the Washington statute?
William H. Ferguson: The Washington statutes. We have pleaded, as Your Honor will see in the --
Speaker: I have -- I have in here the appendix.
William H. Ferguson: We have a matter of fact, we have pleaded the whole series of those Washington statutes that they are generally speaking --
Speaker: Well they seem --
William H. Ferguson: The -- they are standard of care statutes Your Honor, and they start with appendix 1, and there are series of statutes. We -- we are relying on all of them, Your Honor.
Speaker: If any person shall kindle the fire on his own land to rely on that.
William H. Ferguson: Well, we are not -- we are not saying here that -- that they actually went out and kindled them. But we are -- we are saying that these statutes and the case law that we have cited from Washington illustrate that this statutes are the standard of care applied by the courts in Washington and that even though they have held a person -- they have held a person for instance in Washington, under the same duty as that particular statute. If the fire was kindled by someone else even including a trespasser, he had reasonable duty after notice to put it out. That -- that is the point from it. I might say in passing in connection with the matter of suing for fire fighting cost, the cities historically, public firemen, that is, City Fire Departments do not so for that cost of putting out fire. But now even if this Court did decide to adopt the doctrine of public fireman, there is no excuse of emergency in this case. The Government had from August the 6th to September the 20th put this fire out to use due care, was in there -- was a very small smoldering fire at that time and that's one of the principal claims of negligence. And they had several years under the pleadings to abate the debris that caused the origin of the fire. Secondly, that courts have never excused municipal corporations for failure in the housekeeping functions. We cite cases in the brief for instance where there were defective floors in a fire station and things like that. This is housekeeping, this is prior to the origin of the fire. The New York cases are in conflict and in Steitz versus Beacon which is the one case cited in the Dalehite case on this matter, that Steitz versus Beacon case expressly recognized the exception which is where there's a statutory duty imposed on the person to put out the fire. And that is the situation that exists here. In addition to that, the Government has the benefit of the duties imposed by these statutes in common laws in Washington in protection of the timber owned and timberlands owned in Washington by the Government. There is more land as it appears in the brief in private hands, forest lands and private hands than there is Government hands. And it's only fair that the Government should share its fair burden of these duties on the same basis. Now in connection with Dalehite, both the lower courts clearly based their decision on Dalehite. Both of these decisions were before the Indian Towing case. I'd like to just take a moment to point out the factual distinctions between this case and Dalehite. In the Dalehite case, there was no government property involved, the cargo in the ship were French property. In the instant case, it's Government property that's caught on fire. In the Dalehite case there was no duty. This Court and the Circuit Court found there was no duty of any kind on the Coast Guard and no duty was ever pointed out on the Coast Guard. In this case, there's a statutory and a common law duty on the Government from that property ownership. In the Dalehite case, the Coast Guard never fought the fire. In this case, they did fight the fire from the inception, that is they took control but they didn't fight it sufficiently we say. In the Dalehite case, there was an emergency. Mr. Justice Jackson's dissenting opinion shows that the explosion occurred less than one hour after the fire started. In this instance there were some 46 days, put it out, they could easily had been put out. In the Dalehite case, there was no notice shown that the Coast Guard even knew about the fire before the explosion. In this instance, they were notified immediately, took all the results notices. They certainly have plenty of notices. But the mostly important distinction of all, in the Dalehite case it was unprecedented that this fertilizer would explode. Nobody knew although they had been handling it for seven or eight or nine years that it would explode. It was unprecedented that it would explode but in a forest fire, the Supreme Court of Oregon said in speaking of -- in a statute very similar to one of the ones in our book, it is cited in our brief. The Supreme Court of Oregon said that there is nothing more dangers to the life and to property than a forest fire. I think that anyone who has lived in the West will realize that. Indian Towing rejects the municipal corporation law. Fire fighting immunity is at the heart of Municipal corporation -- of the municipal corporation exemption and should likewise be rejected. Now, the Circuit Court found that these statutes of Washington created liability without fault. The District Court didn't make any such findings. The Circuit Court did. The petitioners here have alleged a series of 17 acts of negligence on the part of the Government. The petitioners have not pleaded nor have they relied upon liability without faults. This Court has many times said, it does not decide hypothetical questions. We submit this is a hypothetical question. Those statutes in -- in our opening brief of Washington statutes have been construed on several occasions by the Supreme Court of Washington, the latest in 1955 in the Canyon Lumber case cited in the brief. The Supreme Court of Washington en banc in 1955 and just about two months or three months before the Circuit Court decision, which didn't refer to it or any other authority for its findings, held that that act was constitutional and was not liability without fault. We say that it is only a codification of the rules of the standard are fair. I believe that is a fair holding. If the Circuit Court decision is allowed to stand, it has defect upon the constitutionality of all of those fire statutes. The Government here has been confusing liability without fault with negligence per se, that in many cases under the Tort Claims Act in the 10 years since its passage whereby the Government has been held liable for breach of the statute or a city ordinance and on the bases of liability -- of negligence per se. On proximate cause, the Circuit Court held that the last of the Government's negligence acts that is the failure to extinguish the fire between August the 11th and September the 20th was the sole proximate cost of the fire. The Government did not plead this as an intervening cause. They accepted this as to wipe out the petitioner's claim against the Railroad which respondent says in its brief was this so -- was solely responsible for this damage and it also wipes out the Government's claim against the Railroad. The fire started on August the 6th, it was still the same fire when the damage was caused. California Court in Osborne versus Woody cited in our brief says, “A fire is one fire no matter how far it goes.” And the Minnesota Court said in Ferrell versus Minnesota, “A fire is the same fire even if it's joined by another fire.” Here there was a series of consecutive negligent acts by the same person, Mr. Floe, the forest ranger. They started with the housekeeping function which was permitting inflammable debris to accumulate on government land. At that time it was clear he was wearing his forester's hat. These negligent acts and with his failing to put out a fire in the 1600-acre estate and permitting the fire to escape, it was this same man wearing a fireman's hat. The effect of the Circuit Court decision is that Floe's negligence while wearing a fireman's hat was a superseding intervening cause and wiped out Floe's negligence in his forester's hat, or that Floe's own conduct was so unforeseeable that it necessarily intervened and this is holding this is a matter of law. This doctrine has never been adopted by any Court. It is contrary to the Washington Law which governed. Under Washington Law approximate cause is usually a question for the jury or the fact-finding. In Prince versus Chehalis cited in the brief, the Court said that with regard to fire cases and proximate cause said proximate cause is not the last act or the act nearest the injury, but one that actively aided in producing the injury. In the Theatre case cited in the brief, the Washington court held, another fire case, that a defective oil tank installed seven years before the accident was not superseded by the intervening negligence of the man filling that tank seven years later, that it was only a concurrent cause. And in the Poling case the Washington court held that even a subsequent criminal act in this was not an intervening cause. In that instance, they had come in the night, taken some plugs out of a fuel tank. This Court should use its power to correct these holdings or there will be a great injustice to these petitioners. There will be substantial loss to the Government on it's cross-complaint and it will confuse and conflict with the negligence law for the State of Washington.
Speaker: Mr. Ferguson, what -- what about the statement of the Court of Appeals on page 107 of your record, hence the Government is merely an adjoining landowner.
William H. Ferguson: Well, they arrived at that by this unusual method. The pleadings, both the complaint and the answer make it clear the Government is the owner of the land where the fire started. The opening brief in the -- in the --
Speaker: But the Court said that is under the control of the Railroad.
William H. Ferguson: They held that, but as I pointed out, that's found absolutely contrary to the expressed statements to the complaint and the answer and your own holding in the Chicago Milwaukee case that I called here, placed both as a question of fact and a question of law if possible. That is just impossible when they arrived at that because there was something outside of the record. We didn't go outside the record but there was -- it's found outside of the record and they came to that conclusion. That happened to be incorrect.
Speaker: Well, is it -- am I right about this, there's a Washington statute that says where the dominant tenant has been actively looking after it then the servient tenant is excused?
William H. Ferguson: No, there is nothing. There is nothing like (Voice Overlap) --
Speaker: Holdings of that.
William H. Ferguson: There is no -- there are no holdings of any kind on the dominant or servient tenant is in the United States except one that I know of. And on that one which is cited in our brief and also cited by the Government, on -- in that one the third party who dropped suit against both the dominant and the servient tenant was allowed to recover against both of it. There was a suit over between the dominant and servient tenants but the -- the -- there is no such rule in Washington.
Speaker: But it -- it's particularly the sentence that I have read that the Government is merely an adjoining landowner.
William H. Ferguson: Yes. They made an assumption --
Speaker: Which would take them out from under the statutes, I take it, that you (Voice Overlap) --
William H. Ferguson: That -- that's how the Circuit Court arrived at this conclusion plus approximate cause, Your Honor.
Speaker: Well, if the -- if the law is that you have to put out all fires on your property, that's a different thing for putting out only those fires that you yourself start up.
William H. Ferguson: Well, the law in Washington is this, it's a fact, if the fire starts on your property without your fault, you have to put it out or use reasonable care to put it out. Now if it -- you can't put it out by reasonable care there's no liability, that's the test.
Speaker: Well then, why -- why did they use -- what's your explanation to the use of that sense by the Court?
William H. Ferguson: Well my explanation of it is simply this, there was something outside of the record, they -- we did not try to answer it. We didn't try to clarify it, which we have done here but they adopted it. I would like to reserve anything for rebuttal.
Earl Warren: You may. Mr. Doub.
George Cochran Doub: If the Court please, Arnhold filed in the District Court four complaints. Now, the fourth amended complaint which is the one before Your Honors, which may -- we may assume did not understate this plaintiff's claim, states at page 6 of the record. And this is the only sentence about the origin of this fire, the last sentence on the page, “that said train threw sparks and fire into the dried grass, combustible herbage, and rotten tires both in and near the tracks causing the same to become ignited in at least six places in a distance of three miles.” Now, if you look at the proceeding paragraph, they described the Railroad operation on its right of way. They described the rotten tires allowing the road bed and quantities of dried grass and combustible herbage present on the right of way and between the tracks. And then they say then at the bottom, that the train threw sparks and fire into the dried grass, combustible herbage, and rotten tires both in and near the tracks. Now Your Honor, that was construed by the Court of Appeals as meaning the fire started on the right of way. But I make that logical and reasonable deduction, if these plaintiffs wanted to allege that this fire started on our adjoining public property, all they had to do is say so.
Speaker: Well, did -- was it necessary to allege that in order to have a cause of action? The reason I am asking because in the first statute cited by your opponent, every person who shall willfully or negligently set are failed to carefully guard or extinguish any fire on his own land.
George Cochran Doub: Well, I'm going to talk about those statutes right now, Your Honor, but let me generalize a lot of things.
Speaker: (Voice Overlap) -- while you're talking about it, that is in Section 13 of the complaint. It seemed to me that there might be an allegation that it would be covered by that.
George Cochran Doub: Well, first we say that they have made out a factual situation here where the fire started on the right of way then spread to the public domain, then spread to a 1600-acre track of private property, and then on to the private property. Now, the -- we -- we interpret --
Speaker: (Voice Overlap) the Railroad's right of way to the plaintiff's?
George Cochran Doub: Yes, Your Honor.
Speaker: It didn't go up to the Railroad right of way to the Government's property, it did that, didn't it?
George Cochran Doub: It did, yes -- yes, the Government owned the adjoining property, if the Court please. Now, we've been unable to find any decision in the State of Washington holding that if a fire originates off your property, and then goes on to your property, that that property owner is under a duty to suppress it or is responsible for the condition of his property. In other words, you'll find that this Washington cases so far perhaps they will go that far in the future. But so far you'll find that each one deals with the situation where a property originated on the property of the defendant. The fire originated there. He either set it, kindled it or somebody else kindled it on alleged combustible condition that had been permitted to exist. Now, let me deal with these statutes.
Speaker: Well, I -- I may say they all seem to be about applicable to be except the first one.
George Cochran Doub: Well, the first one in my notes Your Honor is Section 5647.
Speaker: It is Section 2523.
George Cochran Doub: Well first let me dispose the 5647 because that is the only statute of the State of Washington explicitly providing for civil liability and damages with respect to fire hazards. That's -- do you find that at page 79 of our brief Your Honor?
Speaker: All right.
George Cochran Doub: And that statute only applies by its terms where a person kindles a fire upon his own land. And that of course is defined in the dictionaries as meaning setting on fire, igniting and lighting the fire, so we are not under that statute because conceitedly this fire was started by an independent railroad. Now at Section 58 (1) (a) which is at page 81 of our brief doesn't provide for a civil remedy. It -- it refers -- it says that forests shall be protected and preserved from fire hazard caused by reason of the unusual quantity of falling timber upon such land. Well, that there's no charge as to that. Then it says it shall be unlawful for any person to do any act which shall expose any of the forest or timber upon such land to the hazard of fire. Well, we construe that is referring to an affirmative act of negligence. And there's no affirmative act of negligence here. As a matter of fact, these complaints don't even allege that the United States created any of these conditions about which they complained at all. We didn't -- they don't say we left slashings there, or cut the timber and that we left tires there. Then Section 5807, and that's the one that maybe applicable, provides that the owner of any land on the State covered wholly or in part by inflammable debris created by logging or other forest operations, land clearing or right of way clearing shall abate this condition. And it goes on to provide that the state may recover its cost, if the owner refuses or fails to do it after notice, and the State has to do it. Now the Courts of Washington as -- as we understand it, and I battle with deference to Mr. Ferguson because he is from there and I know he knows it greatly and more about it than I do but as we follow these cases, we can't find the Courts of Washington have ever held that this sections even create a civil remedy in damages for a violation. When Washington wanted to create a civil remedy in damages, it said so. And that and it did so explicitly on the first statute I referred to. And these next succeeding ones provide for a different type of sanction, and that sanction as a recovery of the state's cost. But in any event, Your Honor, we say this, the Court of Appeals has construed these statutes and they've construed them as being inapplicable. And we submit that this Court shouldn't be attempting to construe the state law of Washington.
William J. Brennan, Jr.: Mr. Doub -- Mr. Doub, I want to come back to a question and I think Mr. Justice Frankfurter asked you of the (Inaudible) of your last argument. If that's a fact and there could be no liability upon the private person in these circumstances. Then I gather under the Tort Claims Act it should be then upon the United States.
George Cochran Doub: Well, yes, Your Honor.
William J. Brennan, Jr.: And that would then answer the case without going into the question of fire fighter immunity, would it not?
George Cochran Doub: Well, perhaps -- perhaps you can take it off on that ground --
William J. Brennan, Jr.: (Voice Overlap) --
George Cochran Doub: I hate to have a look and Justice Frankfurter to acquiesce in that because the Government is anxious to obtain a determination on this question of major --
Felix Frankfurter: (Inaudible)
George Cochran Doub: They have major consequence and that is the immunity of fire fighting principle.
William J. Brennan, Jr.: Well, if I -- if I understand it, what the Government would like -- would be a statement from this Court that even if a private person might be liable in these circumstances under the laws of the State of Washington, nevertheless that this is a service as regards whose conduct there is an immunity notwithstanding the Tort Claims Act whether that's read in by way of exception or granted upon the Tort Claims Act or otherwise, is that right?
George Cochran Doub: Yes. I think the fire fighting immunity doctrine is a question of -- except for one angle to it, it's a question of interpretation of the Federal Tort Claims Act.
William J. Brennan, Jr.: Yes, but the --
George Cochran Doub: Now --
William J. Brennan, Jr.: But the Tort Claims Act in words at least says that there is -- show liability of the United States, if a private person would be liable to the claimant in accordance with the law of the place where the act or omission occurred.
George Cochran Doub: That's right.
William J. Brennan, Jr.: Now, your point is, even if there should be liability upon a private person in this circumstance, nevertheless, we should ride into this so read into it, or find in it somehow an immunity in the case of fire fighters, federal fire fighters.
George Cochran Doub: But Your Honor, I -- I think the case could go off on the ground --
William J. Brennan, Jr.: Well, but is that right?
George Cochran Doub: Yes, Your Honor, and -- and the case could go on as Justice Frankfurter suggested on the ground that the Court of Appeals for the Ninth Circuit which contains Judge Bone and who was a 40-year practitioner from the State of Washington. They have construed these statutes and they have held that under these particular circumstances, a private landowner would not be liable and that you -- you have to have a traditional policy of refusing to attempt to establish or create law for a state because after all it's not binding on the State. The Court of Appeals of Washington might not follow your speculation as to what it might be. And you have no decision in Washington that is directly applicable here to this situation. It may be they would hold the United States if -- where a private person liable under these conditions but they have never done so, so far. Restricted the civil liability in damages to a situation where the fire originated on the property of the defendant. And they have never held that it would apply otherwise. If I have a moment, I would like to make a one or two reflections that may not be pertinent on the Good Samaritan doctrine because it's of some interest and it's almost analogous here. You talk a good deal about it or it was there at least referred to in the Indian Towing Company case. You remember the idea and notion of the Good Samaritan doctrine is that assuming there's no obligation on your part to act, to rescue another. If you do act, you're under a duty to exercise reasonable care. Now, that samaritan doctrine is then a formative state, it's not even mentioned in the restatement on the Law of Torts. It was originated and as I recall it, by Justice Cardozo, when he was on the Court of Appeals of New York and it's been referred to by this Court. If it means that when the samaritan acts to effect to rescue, he is liable if he doesn't act strenuously enough, if he doesn't call for additional assistance louder, if he gives up as he swims and decides he can't make it, that he should have gone on. I say that's a very cynical doctrine. And I think because it penalizes voluntary gratuitous efforts which improper. If it means that the samaritan is driving some -- a victim or somebody he has rescued to a hospital and he goes through a red light or negligently operates his car with the result that that person is injured or another, of course he is liable. But I say that this -- this doctrine requires a far more consideration and definition than it's been given it. I think it could be a very dangerous cynical doctrine. We submit, if the Court please, the judgment should be affirmed.
Earl Warren: Mr. Ferguson.
William H. Ferguson: If the Court please. We pleaded in our complaint that the Government owned the land where the fire started by that and we were specific about it. We meant the land where the Railroad was, the right of way, that is what the allegations and complaints say. We prepared proof to that allegation. So that is the way it stands at this moment. Counsel has mentioned the fact that he can't find a case where a fire originated on other property and then came to the property of another, the case in exactly in point is Great Northern versus Oakley where exactly that situation happened. But the fact to the matter is that that isn't the situation here. This fire started on property owned by the Government. That is what the pleadings say as what we meant them to say. There isn't any question about it to the fact.
Hugo L. Black: Suppose they had done a 10-year lease on the property (Voice Overlap) --
William H. Ferguson: We have --
Hugo L. Black: -- Washington State law with the fact that they own and subject them to the latter.
William H. Ferguson: Not unless they had a right of control. Under the Washington Law, if you own it and you do not have a right of control provided to do something about it after you know of the danger, then there's no liability. We do have a number of landlord and tenant cases, trackage agreement cases, licensee and licensor cases and they're all in our brief where they do hold that -- that there is a -- a right of control, a right to do something after notice, then there is liability, that's all.
Hugo L. Black: How do you get away from the Court of Appeals' holding which seems to -- it seems to be a part of its holding, that the fire injury was not called by the original starting of the fire, that that was very remote. And that you had to look to what happened closer to the date the fire occurred, that the destructive fire occurred for which you make a suit.
William H. Ferguson: Yes. Your Honor, that is the question of proximate cause. The -- the Circuit Court held, we believe improperly and it's one of the questions we presented here for certiorari, held improperly that a person, the same person can cause an intervening can -- can intervene his own negligence, that there's no authority for such and start any proposition in the Washington Law which is supposed to governed there.
Hugo L. Black: You stated -- you say that they decided the Washington Law rule there, do you?
William H. Ferguson: We -- we say they decided not only Washington Law but the general law. There is no --
Hugo L. Black: The negligence has to be governed if the liability has to be governed by state law.
William H. Ferguson: Yes.
Hugo L. Black: Are we governed by a -- must we follow their holdings with reference to the point that I have just asked you about?
William H. Ferguson: I don't believe so, Your Honor.
Hugo L. Black: Why?
William H. Ferguson: Not -- not when it -- when it is -- I think you have the right in your right of supervising, correcting mistakes, I think you have a right to correct a mistake as crucially erroneous as that one.
Hugo L. Black: But if -- and of -- that what I'm asking you is, must we determine that question by determining state law or federal law? Their holding that you could not attribute it in liability on account of the first part.
William H. Ferguson: Well, I think it would be a matter of state law, Your Honor, I'm afraid it would be a matter of state law.
Hugo L. Black: And they have held that under whatever law it does govern. There could be no liability for the starting of the fire.
William H. Ferguson: Yes, but they have held that Your Honor, contrary to state law which state -- was supposed to follow because the Tort Claims Act --
Hugo L. Black: Then we would have to reverse them on that point, wouldn't we, in order to decide in your favor?
William H. Ferguson: On Your --
Hugo L. Black: On that particular phase of your --
William H. Ferguson: On that particular phase of it. You -- you would have to reverse them, the finding on our favor. That is correct.
Hugo L. Black: Now, if we go to the second part.
William H. Ferguson: Yes.
Hugo L. Black: Page 6, how long was it made? How long as to which (Inaudible)
William H. Ferguson: Well, there is -- there's only one fire Your Honor.
Hugo L. Black: I understand that.
William H. Ferguson: It was a fire that started on August 6th then it went to August 11th and then it -- then it smoldered in a 1600-acre fire from August 11th to September the 20th which appeared roughly 40 days.
Hugo L. Black: Flared up again.
William H. Ferguson: Yes.
Hugo L. Black: And if we -- if we -- if you have to depend on that new flaring up --
William H. Ferguson: Yes.
Hugo L. Black: -- in your complaint, what is the negligence?
William H. Ferguson: Well, we -- we alleged out of the 17 acts of negligence, about 13 or 14 of them relates probably to that phase of it. That is negligence in failing to put the fire out, failing to use water, (Inaudible)
Hugo L. Black: That's where you rely on these statutes and if so forth to some extent to your statute on that or is that common law doctrine?
William H. Ferguson: Well --
Hugo L. Black: Because that allows (Inaudible)
William H. Ferguson: I would say primarily that is common law doctrine because at that point Your Honor, the fire has escaped now once from the Government land. It's escaped to a combination of government land and private land and they are in control at that point under a duty which you'll find in a Washington case as the duty of pursuing your -- if a fire escapes, you're supposed to pursue that fire. That is their situation at that point. They have pursued it but they have failed to put it out. And they have failed for instance the things we alleged at that point is that in spite of notice of decreasing humidity and northeast winds, they failed to use night patrols and that it did escape during the night. They failed to have a watchman or a lookout or anything of that sort to (Inaudible) it getting away.
Hugo L. Black: And what's the bases of your claim of a duty, is it the Good Samaritan doctrine at that point?
William H. Ferguson: Well, no. No, no. Our duty, that duty at that point --
Hugo L. Black: At that point.
William H. Ferguson: The duty at that point is a duty that is imposed by these statutes and our common law which was the duty to put it out before it escaped and before it escaped from your own land and if -- it does -- it do not do that. The duty extends to continue to fight it and continue to put it out before it causes someone damage. No damage had been caused in the first 40 days. All the damage took place after the 40 days. There is no damage here in the first part.
William J. Brennan, Jr.: Mr. Ferguson, may I ask?
William H. Ferguson: Yes.
William J. Brennan, Jr.: Would you comment on Mr. Doub suggested that most of the statutes upon which you rely only one of them I think he said made any provision for civil liability. Most of them as an example in the case of 2523, provide a sanction of criminal sanction shall be guilty of a misdemeanor. And I gather this argument was that in that circumstance, these statutes are not really available to you.
William H. Ferguson: It is. Would be alike the traffic light case Your Honor where a city passes an ordinance that is against the law to run through the traffic light, that you do run through the traffic light and you injure somebody, that person sues you and alleges that as part of the negligence. But on pages 12 to 23 of our opening brief, we have cited a number of Washington cases, there are also cases from other timber states where the same kind of statutes are considered where civil liability was held applicable.
William J. Brennan, Jr.: In other words, these two established standard of care --
William H. Ferguson: They do -- they do --
William J. Brennan, Jr.: -- even though they make their own provision for a criminal responsibility and such?
William H. Ferguson: That's right. That -- that is the holding of most of the courts.
Speaker: That's the Court of Appeals' (Inaudible) to that.
William H. Ferguson: Well, the Court of Appeals, you see, the Court of Appeals on that --
Speaker: In the previous case (Inaudible)
William H. Ferguson: No, the Court of Appeals didn't say that. The Court of Appeals eliminated that by saying that the last act was a proximate cause. That -- and that the last act that is, the escape of the fire the last time, the last time of escape, there's actually three escapes. But the last escape was a proximate cause, chopped it off there and said that at that time the Government, the same man was a public fireman.
Speaker: Yes, why don't you discuss the statutes?
William H. Ferguson: Yes. And held they were absolute liability statutes which would make them unconstitutional in Washington. That -- it said they were absolute liability statutes, certainly.
Felix Frankfurter: (Inaudible) to turn to the opinion of the Court of Appeals --
William H. Ferguson: Yes.
Felix Frankfurter: -- in which case purported to construe either decisional or statutory Washington Law, suppose I didn't care about them, the common law or the other in the states where -- what is it -- where is the utterance of the Court of Appeals which you say that this is wrong after which you invite us to consider Washington decisions which would prove the Court of Appeals is wrong. Just go through the text --
William H. Ferguson: Yes.
Felix Frankfurter: Then I'll -- I'll ask a question based on that.
William H. Ferguson: I'll have -- I'll have to get it.
Felix Frankfurter: Can I ask you a question, as you've told me, why isn't they wrong? Which -- which brief are you reading from, yours or the Arnhold record?
William H. Ferguson: I'm reading now from the Arnhold record --
Felix Frankfurter: Page?
William H. Ferguson: Page -- I think is -- it starts on page 79.
Felix Frankfurter: 79, supposing the judge --
William H. Ferguson: Yes. And now this by the way --
Felix Frankfurter: On this -- 79, I have no opinion. I've got a motion for judgment.
William H. Ferguson: Oh, I should say it's Number 45, the record (Inaudible)
Felix Frankfurter: Okay, all right, 79.
William H. Ferguson: I'm sorry.
Felix Frankfurter: You're right on this?
William H. Ferguson: Now, Your Honor, keep in mind that in deciding this case the principal opinion was written in the Rayonier versus Arnhold case.
Felix Frankfurter: Now --
William H. Ferguson: So we -- we have to --
Felix Frankfurter: Yes. (Inaudible)
William H. Ferguson: Now, Your Honor --
Felix Frankfurter: (Inaudible) the Court of Appeals in your view erroneously stated what is involved.
William H. Ferguson: Now, Your Honor will notice a start discussing Dalehite first and then I say they also mentioned the Feres case. Then they say that -- they'd go on to say that the control of complications of forest lands is much appropriate function. At that point they're still on federal law and they're -- they are deciding that -- this under the Dalehite case. There's no remedy here. And then they'd go on to say the Dalehite compels the conclusion that the Government --
Felix Frankfurter: Where are you reading from?
William H. Ferguson: I'm now down at 83.
Felix Frankfurter: All right.
William H. Ferguson: In our opinion, the Dalehite case compels the conclusion that the Government when intervening in the prevention and control of forest fires may not be said to assume the common law obligation of a volunteer. We do not regard United States had fire fighter agreement with the State of Washington undertaken to protect against forest fires as creating a distinction rendering the Dalehite case inapplicable. In entering into the agreement, even if it be considered a binding contract, the complaint falls short of alleging a binding contract and there is no allegation of consideration for the Government's promise. The Government did no more than undertake the reformed services in a public pass. I might say in connection with that, I think they are misconstruing at that point a federal statute because there are federal statutes which are in the brief pointing out that the consideration for that contract is, the state and private people putting up at least half -- one half of the money. It's a matter -- it's a consideration as a matter of law. And they go on to say having concluded that the alleged neglected a fireman to use reasonable methods to control the fire within the 1600-acre track was the proximate cause of this (Inaudible) fire to appellants' lands. And that in as much as the fire fighters where acting as public servants to the extent that their activities were without the area of the waiver of sovereign immunity contained in the Tort Claims Act, we might well conclude this but Rayonier makes other claims which we perceived discussed. Then, they say, the principal allegation relate to the failure of the Government to keep the Railroad right of way, the starting point of a fire and the adjoining public lands free and clear of inflammable materials. And once the fire started, they had to take precautions to extinguish it before it reached the 1600-acre track. Now at that point I say, they have misconstrued the rules of this Court and the rules of all federal courts by construing a complaint contrary to its terms, in other words, on a motion to dismiss or on a motion for judgment on the pleadings. The favored party, that is the person who has filed a complaint, the entire -- they have the inferences construed for him. Instead of that, they have con -- they have read in to it something that is absolutely contrary to its term and I say that they have made a error in federal law at that point.
Felix Frankfurter: Some of these things bother me, I'm not terrified in disagreeing with them on the construction of federal statutes or disagree with them if they did what you just said, “We now construe your complaint most favorably or favorably to the complainant.” What I want specifically is where they purport (Inaudible) while they are concerned, there couldn't have difference to that on local law.
William H. Ferguson: Yes.
Felix Frankfurter: That is the (Inaudible)
William H. Ferguson: All right.
Felix Frankfurter: It is my judgment against care as to what property law is.
William H. Ferguson: Right. Then, next goes on to say it's alleged that liability may be predicated on the Government's failure to maintain the Railroad right of way in satisfactory condition. The rail -- the right of way held by the Railroad was at least to throw in to an easement and they cite Thompson on real property for that, but the fact to the matter is as pointed out in your Chicago Milwaukee case, it's not an easement it's a privilege. That was the Chicago Milwaukee case cited in our brief which was decided by this Court that there could not be an easement under these circumstances. Ordinarily, the servient estate is under no duty to make imperatives, the duty resting on the dominant tenant who alone is liable for injury to third parties. The allegation in the complaint that the Government had a right to enter and inspect the right of way does not -- does not alter this. Now, what they've done there has failed to take into consideration that we alleged absolute control rather than just a right to enter and inspect. Reservation of social right is not equivalent to an assumption of the obligation to refer and maintain the right of way. The servient tenant does not undertake to clean up such rabble as the Railroad may accumulate it. I say the mistake is in determining as a matter of federal law that there's a servient tenant in this case. The allegation is in the -- and the answer are both owner (Inaudible)
Speaker: So just to that point --
William H. Ferguson: Yes.
Speaker: -- what you're really saying is there's an issue of fact between you and the Government as to what the nature of this relationship was?
William H. Ferguson: Right, Your Honor.
Speaker: And therefore the -- until that issue of fact is predicated, the question of what the Washington -- is established, is cited, you can't tell what the question is that isn't -- arise under Washington law.
William H. Ferguson: There isn't really any question of fact because we allege ownership and the Government admitted it in our case. The Rayonier case didn't get to answer but our case got to answer that if the -- it was plain, that it was alleged as ownership and it was alleged and admitted as ownership. There was no real question of fact but contrary to that, this Court found -- the Circuit Court found that it was a servient and dominant tenants which --
Speaker: Which you denied.
William H. Ferguson: -- which wasn't mentioned in our brief and which wasn't argued in that Court.
Hugo L. Black: May I ask you this, it's maybe one thing, you say they favored upon the plaintiffs, they favored upon state law is on page 80 at the bottom of the page. Look and see if that's right. While much is alleged and so forth.
William H. Ferguson: (Inaudible)
Hugo L. Black: While much is alleged is, their argument of the fire, negligence of the United States' failure to keep the Railroad right of way clear. I mean the fact of the matter as whether negligence in the failure to control the early spread of the fire. We read the amended complaint in its entirety, depicting a situation wherein the operation occurring after the fire had spread to the 1600-acre fire is determinative of the liability of the Government if any.
William H. Ferguson: Well, that -- that would be -- that probably would be.
Hugo L. Black: But is it or not? I'm just asking.
William H. Ferguson: I would say yes.
Felix Frankfurter: But they don't. All I'm asking, is there (Inaudible) I was hoping that you would point out a case, a Washington case which they cite for positioning the case and would you say is wrong and then I was going to ask you, please give me the one occasion which you think prove that the citation is wrong.
William H. Ferguson: Yes. But unfortunately Your Honor, they didn't cite a Washington case.
Felix Frankfurter: Well, then -- they didn't cite -- having cited these -- state as Washington Law, did they state a proposition of law purporting that it was Washington Law, which you say is demonstrable not Washington Law.
William H. Ferguson: Well, all right I can --
Felix Frankfurter: How can you do that?
William H. Ferguson: I can give you that.
Felix Frankfurter: All right, let's have that.
William H. Ferguson: On page -- looking for this in -- I'm looking for this liability without fault, unfortunately (Inaudible) It's right at the end.
Felix Frankfurter: That puts the question (Inaudible)
Earl Warren: Perhaps Mr. Ferguson, you could give us a memo on -- a memorandum on that?
Felix Frankfurter: Yes. Would be very glad to, Your Honor.
Earl Warren: Point -- point those parts out that Mr. Justice Frankfurter has asked about, just give us a list of the cases that you -- you believe contradict that, then counsel may -- the counsel may reply to it.
William H. Ferguson: I'd be very happy --
Earl Warren: Do that -- and do that promptly, please. Please do so.
Speaker: (Inaudible)
Earl Warren: Yes?
Speaker: May I add to that on page 107 of your record, your case.
William H. Ferguson: Yes, in -- in our case.
Speaker: About halfway down the page, hence the Government was merely an adjoining landowner, and that a fire started by another, subject to the spread, and have no duty to follow the fire. Well that's what the Court of Appeals have said in your case.
William H. Ferguson: Yes.
Speaker: Now, is that right or wrong and what cases support or attack?
William H. Ferguson: You want us to put us that in our memo also, fine.
Speaker: The Chief Justice (Inaudible)
Felix Frankfurter: Briefly, do you think the propositions (Inaudible) they said -- that they've put under which is not (Inaudible) two cases are enough, they're really destructive. But the reason being that on the hope, a very good reading, this Court again exercised an independent judgment on local law of Washington to get a decision and this conflict say, that which the Court of Appeals purported to give its local law is clearly not local.
William H. Ferguson: Yes.
Felix Frankfurter: That is -- going to say they have -- there is -- (Inaudible) to go into the (Inaudible) law which Washington law would probably get lost in that part (Inaudible)
William H. Ferguson: Yes, Your Honor.